EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of July 10, 2019 are hereby accepted as FORMAL.

It is noted that claims 1, 10, and 20 stand CANCELLED.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of claims 2-9 and 11-19 in the office action of April 16, 2021 is overcome by the amendment of July 12, 2021 and the remarks with that amendment, which remarks are taken as being persuasive.
Independent claim 4 is allowable over the prior art of record in that dependent claim 4 was indicated in the April 16, 2021 office action as containing allowable subject matter, if written into independent claim 1, independent claim 4 being old claim 1 combined with old claim 4.
Independent claim 13 is allowable over the prior art of record in that dependent claim 13 was indicated in the April 16, 2021 office action as containing allowable subject matter, if written into independent claim 10, independent claim 13 being old claim 10 combined with old claim 13.
Independent claim 19 is allowable over the prior art of record in that dependent claim 20 was indicated in the April 16, 2021 office action as containing allowable subject matter, if written into independent claim 19, newly-amended, independent claim 19 being old claim 19 combined with old claim 20.
Each of dependent claims 2, 3, and 5-9 are allowable in that each of these claims depends ultimately from allowable, independent claim 4.
Each of dependent claims 11, 12, and 14-18 are allowable in that each of these claims depends ultimately from allowable, independent claim 13.
All rejections and objections of record have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648